[Missing Graphic Reference] William J. Evers Vice President, Corporate Counsel 213 Washington Street, 15th Floor Newark, NJ 07102-2917 Tel973 802-3716 william.evers@prudential.com September 8, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: The Prudential Qualified Individual Variable Contract Account File No. 811-03625 Members of the Commission: On behalf of The Prudential Insurance Company of America and The Prudential Qualified Individual Variable Contract Account, we hereby submit, pursuant to Rule 30b2-1(b) under the Investment Company Act of 1940 (“1940 Act”), that the semi-annual report for the following underlying fund for the period ended June 30, 2014, has been submitted to contract owners. Fund Company 1940 Act Registration No. The Prudential Series Fund 811-03623 Some of the funds included in the Fund Company’s semi-annual report filings may not be available under every contract offered by the Registrant.We understand that the fundhas filed or will file this report with the Commission. Please call me at (973) 802-3716 if you have any questions. Very truly yours, /s/ William J. Evers William J. Evers
